ZEHMER, Judge.
The employer/servicing agent appeals an award of temporary total disability and permanent total disability benefits and attorney’s fees.
The deputy’s finding that all of claimant’s injuries were a direct and natural result of his compensable industrial accident is supported by competent, substantial evidence, as reflected by the testimony of Dr. Carson. We therefore affirm the award of temporary total disability and permanent total disability benefits.
As the employer/servicing agent argues and claimant concedes, the deputy’s order does not accurately reflect the parties’ pretrial stipulation as to attorney’s fees. We therefore vacate the award of attorney’s fees and remand to the deputy commissioner for proper determination of whether such fees are payable. We note that attorney’s fees may be properly awarded in this case under section 440.-34(3)(c), Florida Statutes (1981), since the employer/servicing agent, although admitting compensability of certain injuries, unsuccessfully denied compensability of other injuries due to an alleged lack of causal relationship. Farm Stores, Inc. v. Harvey, 474 So.2d 4 (Fla. 1st DCA 1985); Hillsborough County School Board v. Hilburn, 472 So.2d 1309 (Fla. 1st DCA 1985); Singletary v. Mangham Construction Co., 471 So.2d 635 (Fla. 1st DCA 1985).
NIMMONS, J., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.